Per Curiam.

Upon a full review of this matter, this court finds that the respondent has violated DR 5-101(A), 5-104(A), 7-102(A)(3), 1-102(A)(4), 1-102(A)(5) and 1-102(A)(6). Whereupon, this court accepts the recommendation of the board of commissioners, and hereby orders that respondent be indefinitely suspended from the practice of law in the state of Ohio. The court further orders that the costs of these proceedings be taxed to respondent.

Judgment accordingly.

Celebrezze, C.J., Sweeney, Locher, Holmes, C. Brown, Douglas and Wright, JJ., concur.